Citation Nr: 0517607	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  98-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a bilateral arm 
disability (claimed as nerve damage).

2.  Entitlement to service connection for degenerative disc 
disease of the lower back with bilateral leg pain.

3. Entitlement to service connection for degenerative disc 
disease of the thoracic spine.

4. Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and September 2001 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

In July 1999, the Board granted an application to reopen a 
claim of entitlement to service connection for a back 
disorder with bilateral leg pain and remanded the issue for 
further development.  At that time, the Board also remanded 
the issue of service connection for bilateral arm disability, 
claimed as nerve damage, for development.  

In October 2004, the Board remanded all issues on appeal for 
a hearing before a Veterans Law Judge.  A hearing was held in 
May 2005.

A motion to advance this case on docket due to the veteran's 
age was granted in September 2004.  See 38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The issues of service connection for degenerative disc 
disease of the lower back with bilateral leg pain, service 
connection for degenerative disc disease of the thoracic 
spine, and service connection for a bilateral knee disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  The veteran suffered trauma to the arms during active 
service.

3.  It is unlikely that trauma during active service resulted 
in any current disability.  


CONCLUSION OF LAW

A bilateral arm disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will try to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has also undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  The RO provided rating 
decisions, statements of the case, supplemental statements of 
the case (SSOCs), and a VCAA notice letter sent in February 
2005.  These documents provided notice of the law and 
governing regulations, the reasons for the determinations 
made regarding his claims, and they told him of the evidence 
needed to substantiate the claims.    

VA has also provided assistance in substantiating the claims 
by providing examinations and obtaining all evidence 
adequately identified by the veteran or the record.  The 
Board remanded the case in 1999 and in 2004 to ensure that 
the duty to assist was fulfilled.  38 U.S.C.A. § 5103A(b)-(d) 
(West 2002).

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court) has concluded that the 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary.  

Factual Background

The veteran's service medical records (SMRs) confirm that he 
was stationed on the USS Preston, a Navy destroyer sunk 
during a deadly sea battle in the South Pacific in November 
1942.  During a previous engagement with the enemy, a muzzle 
blast from the Preston's cannon injured his arms.  
Subsequently, when the enemy sank the USS Preston, he went 
into the water where he was subjected to underwater 
explosions as he clung to wreckage for 15 hours.  After his 
rescue, he developed malaria while convalescing in the New 
Hebrides.  He was subsequently hospitalized and treated for 
psychoneurosis, or war neurosis.  In January 1944, service 
connection was granted for psychoneurosis.  His SMRs do not 
mention any trauma to the arms.  

A June 1950 VA neurological examination was negative.  

During a June 1951 neuropsychiatric examination, the veteran 
complained that his bones ached all the time.  June 1953 and 
February 1956 VA neuropsychiatric examination reports are 
negative for a relevant complaint.  During a November 1977 VA 
neuropsychiatric examination, the veteran reported back 
trouble since 1973 and numbness in the left leg.  The 
examiner noted tremors of the outstretched fingers, although 
no complaint of this was made by the veteran and no relevant 
diagnosis was given.  During an April 1979 VA examination, an 
examiner noted tremor of the extended fingers.  The diagnosis 
was anxiety neurosis with conversion features.  During a 
September 1980 VA neuropsychiatric examination, the veteran 
complained that his left arm would jerk.  

In March 1987, the veteran reported that he had also been 
injured during the sinking of his ship.  In June 1994, the 
veteran requested service connection for a bilateral elbow 
condition.  He reported that he had been discharged from the 
Navy because of his knee and elbow conditions.  

A January 1997 VA electromyography (EMG) report reflects 
complaint of left hand and left thumb numbness.  The study 
revealed mild sensory axonal polyneuropathy and subclinical 
right carpal tunnel syndrome.  The neurologist noted that 
this was an atypical result, given that the veteran's 
reported symptoms were in the left hand.  The neurologist 
concluded that the reported symptoms were more likely to be 
related to mild neuropathy.  

In May 1997, the veteran requested service connection for 
nerve damage to both arms.  He reported that the disorder was 
noted during a March 1997 VA hospitalization.  

In July 1997, the RO determined that a claim of entitlement 
to service connection for nerve damage to both arms was not 
well grounded.  The veteran replied in a July 1997 letter 
that during a naval battle he was carrying a heavy cannon 
round in his arms under the barrel of a cannon when the 
cannon fired, knocking him to the deck.  He reported that 
after abandoning the ship he had been subjected to blasts 
while floating in the water.  He reported that since then 
very little reflex was elicited from the elbows.  In his 
substantive appeal, the veteran reported that the RO did not 
consider the combat provision of 38 U.S.C.A. § 1154(b).  

In May 1999, the veteran testified that he had no arm problem 
when he entered active service but currently and during the 
recent three or four years, the left thumb and hand felt like 
needles were piercing it.  He felt that it was related to a 
cannon blast during active service or explosions while 
floating in the water.   

In July 1999, the Board remanded the case for a neurology 
examination, which was accomplished in April 2000.  

According to the April 2000 VA examination report, a 
physician reviewed the claims files.  The veteran complained 
of left forearm aching and left palmar paresthesia.  He 
reported that he had been a heavy drinker from 1945 to 1980.  
He denied any history of diabetes mellitus or other relevant 
pathology.  The physician found bilateral upper and lower 
extremity weakness and decreased sensation in a glove 
distribution to the wrists, bilaterally.  Deep tendon 
reflexes were light but equal at the biceps, bilaterally, but 
triceps tendon reflexes were absent.  The diagnoses were mild 
diffuse sensory and motor peripheral neuropathy of all four 
extremities, most probably secondary to ethanol; mild left 
carpal tunnel syndrome with onset in 1995, and chronic low 
back pain with no radiculopathy.  The physician remarked that 
he or she was unable to link any current neuropathy with 
trauma during active service.  

In April 2000, the veteran underwent a VA neurology 
examination.  X-rays showed degenerative joint disease at C5 
thru C7, which the physician felt contributed to arm 
symptoms.   

The RO received VA and private medical records at various 
times.  These reports do not mention a bilateral arm 
condition.  

In January 2004 and again in March 2004, the veteran reported 
that a VA physician at the Little Rock VA Medical Center had 
linked left carpal tunnel syndrome to trauma during active 
service.  

In October 2004, the Board remanded the case to the RO for a 
hearing.  

In May 2005, the veteran testified before the undersigned 
member of the Board that a cannon that discharged while he 
was directly underneath caused arm numbness because his body 
felt numb for a time afterward.  He did not see a physician 
until 1949 or 1950, and that treatment wasn't for a 
disability of the upper extremities.  He reported no further 
treatment until the 1970's, but even then, did not report 
treatment for a disability of the upper extremities.

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

An initial matter concerns whether the veteran is considered 
to be a combat veteran for VA benefits purposes.  His records 
reflect that he served aboard a Navy destroyer that was sunk 
during combat with the enemy.  This strongly suggests that 
the veteran is a combat veteran.  In Falk v. West, 12 Vet. 
App. 402, 406 (1999), the Court stressed that if the 
minesweeping boat on which the appellant was serving was 
engaged in combat, then the appellant was engaged in combat.  

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  

That statute sets forth a three-step analysis.  First, it 
must be determined whether there is satisfactory, lay or 
other evidence of service incurrence or aggravation of such 
injury or disease.  

Second, it must be determined whether the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  If these two inquiries are met, the 
Secretary shall accept the veteran's evidence as sufficient 
proof of service connection, even if no official record of 
such incurrence exists.  If both of these inquiries are 
satisfied, a factual presumption arises that the alleged 
injury or disease is service connected.  

Third, it must be determined whether the Government has met 
its burden of rebutting the presumption of service connection 
by "clear and convincing evidence to the contrary."  
Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps of the above-mentioned 
analysis, because the veteran is a combat veteran, his 
assertions are sufficient to establish that he sustained an 
injury to the arms during combat, even though no official 
record of such treatment exists.  38 U.S.C.A. § 1154(b); 
Collette, supra.  He claims that he suffered bilateral arm 
nerve injury during combat, an injury that does not appear in 
his SMRs, and he claims that numbness arose as a result of 
that injury.  The Board finds satisfactory lay evidence of 
service incurrence of arm injury, as the evidence for this 
fact is consistent with the circumstances, conditions, or 
hardships of such service.  Concerning the third step, 
however, it would appear that the veteran would prevail as to 
the ultimate issue, service connection for bilateral arm 
numbness, in the absence of clear and convincing evidence to 
the contrary.  

However, in Caluza v. Brown, 7 Vet. App. 498 (1995); aff'd 78 
F.3d 604 (Fed. Cir. Feb 12, 1996), the Court determined that 
the use of the phrase "service connection" in that statute 
refers to proof of service incurrence or aggravation, rather 
than to the legal standard for entitlement to payment for 
disability.  Thus, the Board must still determine whether the 
evidence favoring service connection is at least in 
equipoise.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The VA medical evidence attributes any current arm and hand 
symptoms to mild axonal polyneuropathy, sub clinical right 
carpal tunnel syndrome, and also possibly to degenerative 
joint disease of the cervical spine.  Although in April 2000, 
a VA physician found left carpal tunnel syndrome, a January 
1997 EMG report showed right carpal tunnel syndrome.  The 
April 2000 VA examiner felt that any peripheral neuropathy 
was most likely due to alcohol consumption.  The Board finds 
this opinion to be persuasive, as it appears to be based on 
correct facts, although the veteran's reported use of alcohol 
appears to have subsided many years before any arm symptoms 
appeared.  See Kowalski v. Nicholson, No. 02-1284 (U.S. Vet. 
App. June 8, 2005) (medical opinion based on layman's 
reported history retains its probative value where the lay 
history is correct).  

The private medical evidence does not address the etiology of 
any arm condition.  

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury; however, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.  
Thus, his testimony and opinion concerning the etiology of 
any upper extremity symptom cannot be used.  

The veteran has also reported that a VA physician felt that 
in-service trauma could result in the current symptoms.  This 
report is medical hearsay.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  Further, the VA outpatient treatment reports do 
not contain any such opinion.  Assuming arguendo the veracity 
of the veteran's report, the Board still finds that the 
preponderance of the medical evidence is negative.  This is 
because the term "could be" related is far less probative 
than the medical opinion that the condition "most likely" 
arose from ethanol use.  The Board notes parenthetically that 
it is legally possible to recognize alcohol abuse as a 
service connected condition secondary to the service 
connected psychiatric disability; but even if so recognized, 
service connection would not be possible for a disability 
that arose as a result of alcohol abuse.  Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim of entitlement to service 
connection for a bilateral arm disability claimed as nerve 
damage is therefore denied.  


ORDER

Entitlement to service connection for a bilateral arm 
disability (claimed as nerve damage) is denied.


REMAND

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In July 1999, the Board remanded the issue of 
entitlement to service connection for a back disorder with 
bilateral leg pain for an examination and a medical opinion 
addressing the likelihood that in-service trauma had caused 
any current defect of the back or of either leg.  The 
examiner was also asked to determine whether any current back 
or leg disorder was of congenital or psychiatric origin.  

The April 2000 VA compensation and pension examination report 
reflects that a VA physician determined that no claimed 
disorder was of congenital or psychiatric origin.  Concerning 
in-service trauma as an origin, however, the physician opined 
that the veteran had not been "seriously impaired" by his 
arduous experience "to a point that did not permit work as a 
contractor and as a landscaper."  While this opinion 
addresses the veteran's employability, it does not address 
whether there is a basis to grant service connection.  
Moreover, it appears that the physician did not consider VA 
examination reports dated prior to 1973.  Thus, the 
examination report must be returned as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2.  

Where there is a reasonable possibility that current 
conditions are related to or are residual of conditions 
experienced in service, VA should obtain a medical opinion as 
to the likelihood of a relationship between current residuals 
and trauma suffered during active service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  Concerning entitlement to 
service connection for degenerative disc disease of the 
thoracic spine and for a bilateral knee disability, the duty 
to assist includes offering the veteran an examination to 
determine the likelihood that these disabilities are related 
in in-service trauma.  VA's duty to assist includes obtaining 
an opinion addressing whether it is at least as likely as not 
(50 percent or greater probability) that degenerative disc 
disease of the lower back with leg pain, degenerative disc 
disease of the thoracic spine, and a bilateral knee 
disability are related to military service.

According, this case is remanded to the AMC for the following 
action:

1.  The AMC or RO should make 
arrangements for an appropriate VA 
examination by a medical doctor to 
determine whether the claimed back and 
knee disabilities are related to injuries 
during service.  The claims file should 
be made available for review.  The doctor 
is asked to review the claims file and 
answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that degenerative disc disease of 
the lower back with leg pain and/or 
of the thoracic spine had its onset 
in service or within a year of 
discharge or is otherwise related to 
claimed in-service trauma?  

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that any knee disability had its 
onset in service or within a year of 
discharge or is otherwise related to 
claimed in-service trauma?  

III.  The doctor should offer a 
complete rationale for each 
conclusion in a legible report.  If 
any question cannot be answered, the 
doctor should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims of entitlement to service 
connection for degenerative disc disease 
of the lower back with leg pain, for 
degenerative disc disease of the thoracic 
spine, and for a bilateral arm 
disability.  The provisions of 
38 U.S.C.A. § 1154(b) should be 
considered.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp 2004).

	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


